March 10, 1939. The opinion of the Court was delivered by
The respondent brought this proceeding for a writ of mandamus, to require the appellants, as the members and as the clerk of the County Board of Spartanburg County, to issue her a warrant which she alleges is due her for seven months' salary (October 21, `1937, to May 21, 1938), as stenographer for Dudley K. Gaffney, Magistrate. She seeks further to require Paul M. Murph, as county treasurer, to pay the said warrant when issued.
After hearing the matter upon a rule to show cause, the Circuit Judge held the return of the appellants insufficient, and the right of the respondent to the issuance of the writ was sustained.
The exceptions raise several questions, all of which we have considered with care. However, we deem it unnecessary to discuss them, as an examination of the record satisfies us that they were correctly disposed of by the Circuit Judge. His decree, therefore, from which this appeal is taken and which will be reported, is affirmed.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES BONHAM and BAKER concur.
MR. JUSTICE CARTER did not participate on account of illness. *Page 475